FILED
                                                                                                            COURT OF APPEALS
                                                                                                                R8    fO     li
       IN THE COURT OF APPEALS OF THE STATE OF WASHING

                                                                                                       2015 JUN - 4        AM 8: 36
                                                      DIVISION II
                                                                                                   Sir         E 0 _ WASHINGTON
In re the Matter of the Marriage of:                                                  No. 45810 -1 - II
                                                                                                        BY
DANIEL E. BUNCH,


                                          Respondent,


             v.



TAMARA LEE,                                                                   UNPUBLISHED OPINION


                                          Appellant,




TAMARA LEE and EVA CARLETON, ,


                                          Appellants,


             v.



 DANIEL E. BUNCH,


                                          Respondent.


          MELNICK, J. —          Tamara N. Lee and her attorney, Eva Carleton, appeal the trial court' s

orders denying Lee' s contempt motion and granting Daniel E. Bunch' s motion for CR 11 sanctions
against      Carleton.    Because the contempt motion lacked a proper evidentiary basis, we affirm in

part   the   order   denying    that   motion.   We hold, however, that the trial court erred by finding that

Lee' s failure to prove that Bunch has outstanding financial obligations affirmatively demonstrates

that those        obligations   have been     satisfied and we reverse      that   part of   the   order.    Because CR 11


sanctions for bringing the contempt motion were appropriate, we affirm the order imposing
                  We          Lee         Carleton'               for attorney fees   on appeal     because they have      not
sanctions.             deny         and               s request
45810 -1 - II




substantially prevailed, and we deny Bunch' s request for appellate fees and costs because the

appeal is not wholly frivolous.

                                                           FACTS


           Lee     and   Bunch   married   in 2003   and separated       in 2011. After Bunch sought dissolution of


the marriage, the trial court entered a temporary child support order for their five- year -old daughter

on November 9, 2012. The temporary order required Bunch to pay $720. 05 per month, 78 percent

                                          expenses,             76              of uninsured       medical       expenses.     The
of   day    care    and    educational                 and           percent




temporary order directed Bunch to make the support payments to the Division of Child Support

 DCS) and to make separate payments for child care costs within five days of receiving receipts

from Lee.


            On May 24, 2013, following trial, the court entered a decree of dissolution and a final child

support      order.       This   order   required    Bunch to pay $ 300 a month in child support plus his


proportionate share of work -related, licensed day care jointly agreed to by the parties, and it

required     Bunch to       make all support payments           to DCS.        The order did not address back support.


The dissolution decree           required   Bunch to pay $ 400        a month     in   maintenance       for   eight months.    As


part of the property settlement, the dissolution decree also awarded Lee a percentage of Bunch' s

retirement pension and TSP ( Thrift Savings Plan) account.


            On August 16, Lee filed a " motion and declaration to show cause re contempt" against

Bunch, alleging that he failed to pay $ 3, 654. 68 in child support, child care, medical expenses,


maintenance, and retirement payments                  between November 2012               and     July   2013.    Clerk' s Papers


 CP)   at    78.    Both Lee and Carleton signed the purported declaration below a provision stating,

  The above statements are Sworn to and Subscribed as being true and accurate to the best of my

knowledge          and    information this 15th      day   of   August, 2013."          CP   at   84.    The    attached exhibits
45810 -1 - II



included copies of administrative regulations, handwritten and unsigned receipts, checks, court


orders, correspondence, and other documents.

            On August 19, counsel for Bunch asked Carleton to withdraw the motion for contempt

because it      was   inappropriate       and   baseless.   Counsel pointed out that the supporting " declaration"

did   not   comply     with   the   standards required       by   statute and court rule.    CP   at   191.   When Carleton


did not withdraw the contempt motion, Bunch' s attorney moved for CR 11 sanctions against her.

He argued that the purported declaration and the attachments sought to introduce information over

which Carleton had no personal knowledge and that they were not filed under penalty of perjury.

Bunch attached a DCS record showing that he was current in his child support obligations from

December 2012 to August 2013.


            On September 19, Lee filed a " motion/ declaration" for an order to show cause regarding

contempt.        CP    at   209.    Lee   stated   that Bunch          owed $   3, 210. 94 for child support, educational


support, pension payments, and other obligations incurred between November 2012 and August

2013.       The " motion/ declaration" was signed by both Lee and Carleton under a provision stating,

 The above statements are Sworn to and Subscribed as being true and accurate to the best of my

knowledge        and    information this 19th          day    of   September, 2013."        CP    at   218.    This pleading

described advice from a DCS caseworker and referred to the attached exhibits, most of which had

been    attached      to the initial   motion.      In opposing this motion, Bunch filed DCS documentation

showing that he had met his support obligations through September 2013.

            When the parties' motions came before the court on September 27, the trial court granted

Bunch' s motion to dismiss the hearing based on Carleton' s failure to follow procedure in

presenting her motion. In its order, the trial court struck Lee' s motion for contempt but ruled that




                                                                   3
45810 -1 - II



she could refile    it " as   appropriate."      CP   at   407. The court also continued Bunch' s motion for CR


11 sanctions.


          Lee filed     another " motion/ declaration"            for   contempt on       October 4.   CP   at   409.    In this


pleading she alleged that Bunch was delinquent for child support, child care, educational, and

medical expenses of $2, 031. 86 incurred between November 1, 2012, and August 31, 2013, and

that he   owed pension payments            totaling $ 1, 179. 08.         Lee requested interest and attorney fees as

well.   Both Lee and Carleton signed the " motion/ declaration" after a statement again providing,

 The above statements are Sworn to and Subscribed as being true and accurate to the best of my

knowledge         and   information       this    19th      day    of     September,       2013."      CP   at    419.      The


 motion/ declaration" again referred to the DCS caseworker' s advice and the exhibits that followed.

          At oral argument on November 14, Lee acknowledged that Bunch had made the pension

payments        and withdrew     that   part of   her   motion.         Lee focused on the allegation that Bunch still


owed her for child care and kindergarten expenses incurred from November 2012 through August

2013. 1 When the trial court asked why these costs had not been addressed during trial, Lee replied

that the arrearages were not as apparent then as they became later.

          Bunch responded that per the DCS documentation, he was current on child support and

maintenance, and         that the only ongoing dispute             concerned       his   child care obligation.   RP 28.     He


added that Lee had not proved the obligation she alleged, that her figures kept changing, and that

her documentation         was   in " complete     disarray."      Report    of   Proceedings ( RP) ( Nov. 14, 2013) at 28.


He argued further that Lee had provided no proof that her child care expenses were work -related

or justified, two conditions required for reimbursement under the law and the final support order.




 1 Lee did not refer to any outstanding obligations for medical expenses during the hearing.

                                                                  4
45810 -1 - II



         Bunch    argued   for CR 11   sanctions   based   on   the   following:   Carleton signed materials as a


witness; many of the materials were not based on Lee' s or Carleton' s personal knowledge; none

of the materials was signed under oath or penalty of perjury; there was no proof that the child care

sums requested were work -related; and the pension obligation was not enforceable through a


contempt motion.



         The trial court ruled that Bunch' s child support, maintenance, and retirement payments


were current. The court denied the motion for contempt on these matters. The court then observed


that the only dispute focused on " day care /child care /kindergarten" expenses. RP (Nov. 14, 2013)

at 59. The court turned to a discussion of Lee' s motion:

                  What I focused my      attention on   is the   submission    from Ms. Lee ....     That

         is probably two inches of material with tabs and the color chart that we have been
         talking about at tab two, but it is entitled Motion/Declaration for an Order to Show
         Cause re Contempt, or, in the alternative, Motion to Compel Petitioner to Pay and
         Motion for Judgment      and    Motion for    Attorney' s Fees and Other Sanctions. It is
         signed by Ms. Carleton, as attorney         for Tammy Lee, but not by her. There is no

         bar number, and it is signed by Tamara Lee as respondent.
                Above both of those signatures is the following: " The              above statements are

         sworn to and subscribed as being true and accurate to the best of my knowledge
         and information this 19th day of September 2013."
                 The materials that follow have absolutely no evidentiary value. That is not
         a declaration. There is a specific statutory jurat that is required to eliminate the
         need for a sworn affidavit, and that form is not followed in these materials, and,
         consequently, the exhibits that were submitted, other than copies of court orders,
         which I take judicial notice of, are inadmissible hearsay. That means, there' s no

         evidence upon which to base a finding of contempt against Mr. Bunch for this child
         care /day care /kindergarten request.

RP ( Nov. 14, 2013) at 60 -61.


         Accordingly, the trial court denied Lee' s motion for contempt and granted Bunch' s request

for CR 11 sanctions. The trial court imposed sanctions primarily because the motion for contempt

lacked factual support and because Carleton had acted as a witness in bringing and arguing the



                                                           5
45810 -1 - II




motion. The trial court ordered Carleton to pay sanctions of $1, 040 based on the time required for

the day' s hearing.

         The trial court entered written orders denying the motion for contempt, awarding CR 11

sanctions, and denying reconsideration. Lee and Carleton now appeal those orders.

                                                             ANALYSIS


I.       CONTEMPT ORDER


         We     review a       trial   court' s   decision in   a contempt      proceeding for       abuse of    discretion. Weiss


v.   Lonnquist, 173 Wn.          App.       344, 363, 293 P.3d 1264,      review         denied, 178 Wash. 2d 1025 ( 2013). The


sanctions   imposed for           contempt will not          be disturbed    absent a clear        showing   of abuse.    Yamaha


Motor    Corp.    v.   Harris, 29 Wn.           App. 859, 866,     631 P.2d 423 ( 1981).          A court abuses its discretion


when    its decision is based               on untenable grounds or made             for   untenable reasons.      Weiss, 173 Wn.


App. at 363.

          Lee sought an order holding Bunch in contempt for his failure to comply with the

temporary       and    final    support orders.           Disobedience of a court order is grounds for a contempt

sanction.       RCW 7. 21. 010, . 020;            see also   RCW 26. 18. 050( 1) (          party may initiate contempt action

when obligor       fails to comply            with support or maintenance order).               On appeal, Lee argues that the


trial court abused its discretion by finding, due to the deficiencies in her pleadings, that there was

no basis to hold Bunch in contempt.

          The     civil rules provide             that   motions   may be    supported        by   affidavits.   CR 7( b)( 4).   An


affidavit is a declaration of facts that is sworn to by the declarant before an officer authorized to

administer oaths.         State        v.   Forest, 125 Wn.     App.     702, 706, 105 P.3d 1045 ( 2005).            An unsworn


declaration may be         substituted          for   an affidavit as    long   as   it   complies with   RCW 9A. 72. 085.       GR


 13.   An unsworn declaration is permissible under the statute if it ( 1) recites that it is certified or




                                                                     6
45810 -1 - II




declared                           to be true                                    perjury; ( 2) is     subscribed   by   the person; ( 3)
             by   the     person                    under    penalty        of




states the date and place of its execution; and ( 4) states that it is so certified or declared under the

laws   of   the   state    of Washington.           RCW 9A.72. 085; Brackman v. City of Forest Park, 163 Wn.

App. 889, 896, 262 P.3d 116 ( 2011).

            The   contempt " motion/ declaration"                before the       court stated      that "[ t] he above statements are



Sworn to and Subscribed as being true and accurate to the best of my knowledge and information

this 19th    day     of   September, 2013."          CP     at   419. The assertion that the statements were sworn did


not make      them so.          See RCW 5. 28. 010 ( oath must be administered by court, judge, clerk, court

reporter, or notary public).2 Nor did this attestation provide that the purported declaration was true

under penalty of perjury and under the laws of Washington, as required under RCW 9A.72. 085.
As a result, the declaration had no legal effect.

            Lee now argues that her attestation substantially complied with the requirements of RCW

9A.72. 085, but the authority she cites focuses largely on liberal pleading requirements and not on

the   requirements          in RCW 9A.72. 085.             See,    e. g.,   Colorado Nat' l Bank of Denver v. Merlino, 35

Wn.    App. 610,          614, 668 P.2d 1304 ( 1983) (           court will measure the sufficiency of a motion not by

its technical format or its language but by its content).

            Brackman cited two decisions that addressed substantial compliance under RCW

9A. 72. 085.       163 Wn.        App.   at   897 -98.    In the first, the        claimant stated, "     I declare under penalty of

            under    the laws      of   the State   of   Washington that the            foregoing is     true   and correct."    Johnson
perjury


v.   King County,          148. Wn.     App.    220, 223, 198 P.3d 546 ( 2009).                    Although the claimant failed to




2 Nor did the assertion that the statements were true " to the best of my knowledge and information"
establish     that   they       were   based   on personal       knowledge. CP            at   419.   See ER 602 ( witness may not
            to matter      without personal         knowledge thereof); Davis                  v.   West One Auto.       Grp.,   140 Wn.
testify
App.    449, 455        n. 1,   166 P.3d 807 ( 2007) (          declaration was faulty for failing to comply with RCW
 9A.72. 085       and     for failing to   establish     first -hand    knowledge         of attached exhibits).
45810 -1 - II



state the place of signing, she verified the information in her claim under penalty of perjury, and

she set    forth her     address and         the location     of   the   accident.   Johnson, 148 Wash. App. at 228 -29.

Consequently, her claim substantially complied with RCW 9A.72.085. Johnson, 148 Wash. App. at

229 -30.    In the second case, a certificate of service on law firm pleading paper was signed under

           of   perjury    and stated    that the       signer was       an   employee of a   Seattle law firm. Manius v.
penalty


Boyd, 111 Wash. App. 764, 769 -70, 47 P.3d 145 ( 2002).                        This certificate substantially complied with

RCW 9A.72. 085 as well. Manius, 111 Wash. App. at 769 -70.

           In Brackman, however, the certificate at issue was not made under penalty of perjury. 163
Wash. App. at 897 -98. Therefore it failed to substantially comply with RCW 9A.72. 085. Brackman,
163 Wn.      App.   at    897.   Similarly, a signed but unsworn letter that did not state that it was made

under   penalty     of   perjury is insufficient to satisfy RCW 9A. 72. 085.                  Young Soo Kim v. Choong-

Hyun Lee, 174 Wn.           App.   319, 327, 300 P.3d 431 ( 2013).                The Young Soo Kim court emphasized

that " we are    aware of no case ...            that excuses in whole, the requirement that statements purporting


to establish a necessary element of a claim or defense, be in the form of sworn affidavits or

declarations      made under      penalty        of   perjury." 174 Wash. App. at 327.

           Here, Lee failed to state that her purported declaration was made under penalty of perjury

                                             3
under   the laws     of   Washington.            Consequently, her attestation did not substantially comply with

the requirements in RCW 9A.72. 085.

           Lee now argues that she was not given notice of these deficiencies or an opportunity to

cure them. But the record shows otherwise. Bunch' s attorney responded to her first two motions

by stating that they were not properly certified and sworn, and the trial court struck the second



3 She also failed to state the place of execution, but the pleading paper' s reference to Carleton' s
address     arguably      satisfied   this   requirement.
45810 -1 - II




motion   in   an order    stating that it   could   be   refiled as appropriate.          Despite this notice, Lee did not


include the penalty of perjury clause until she moved for reconsideration. Lee had both notice of

the deficiency and an opportunity to cure it.

         Lee     also argues   that the trial   court erred     by finding,      as part of    its   contempt order,   that "[ n] o



back   child     support,   medical     support,     child      care    costs,    educational         expenses, transportation


expenses,       other special expenses, or maintenance                 is   owed."   CP   at   612.     Lee contends that her


failure to support her claim that such arrearages existed did not mean that Bunch' s obligations had

been satisfied.


         The trial court addressed this objection during the presentation of findings:

         I    made     specific   findings   on   some     of   those [       obligations]     but not all of those.

         However, the motion was to establish amounts owing under all of those categories.
         Ms. Lee, as the moving party, bore the burden of providing evidence to [ support]
         those aspects of her request. She failed to do so. And consequently, a finding is

         appropriate that there was none proven, and thus none is owed.


RP ( Dec. 20, 2013) at 12.


         We disagree with this reasoning in part. During the contempt hearing, the trial court found

that Bunch was current in his payments for back child support, maintenance, and retirement. The

only issue       was    whether    Bunch     owed $      2, 031. 86 in unpaid day care /child care /kindergarten

expenses      incurred between November 1, 2012,                 and        August 31, 2013.         Bunch did not argue then,


and he does not argue now, that he has fully satisfied these obligations. Rather, he has continuously

asserted that he cannot verify Lee' s figures from the documentation provided.

         Lee' s failure to provide admissible evidence for her allegations regarding Bunch' s

outstanding obligations for day care /child care /kindergarten expenses does not prove that such
obligations      do   not exist.    We reverse the trial court' s order insofar as it finds. that Bunch has .

satisfied his obligations for child care and educational expenses incurred between November 1,



                                                                 9
45810 -1 - II




2012, and August 31, 2013. The evidence is insufficient to sustain that finding. See In re Marriage

of Rideout, 150 Wash. 2d 337, 351 - 52, 77
P.3d 1174 ( 2003) ( we review factual findings for


substantial evidence).



          Lee also contends that the trial court erred by denying her motion for contempt because

Bunch    made     late   support and pension payments              to satisfy his   obligations.    Where the amounts



owing were paid before the contempt hearing, the trial court did not abuse its discretion in finding
no    disobedience   of a court order sufficient        to   warrant sanctions.     See   King v. Dep' t ofSoc. &   Health


Servs., 110 Wash. 2d 793, 797, 756 P.2d 1303 ( 1988) ( intentional disobedience of lawful court order


is   contempt).    Furthermore, Lee conceded during the hearing that she withdrew challenges to the

pension obligations.         Regardless, a contempt proceeding cannot be used to enforce the pension

payments which were part of             the property         settlement.   In re Marriage of Curtis, 106 Wash. App.
191, 199 -200, 23 P.3d 13 ( 2001).


          We hold that the trial court did not abuse its discretion by denying Lee' s motion for

contempt but that the court erred in finding that Bunch satisfied all of his obligations, specifically,

the obligations for child care and educational expenses incurred between November 1, 2012, and

August 31, 2013.


II.       CR 11 SANCTIONS


                                                                                    CR 11                        her.   We
          Carleton       argues   that the trial   court erred     by imposing               sanctions against




review a trial court' s imposition of CR 11 sanctions for abuse of discretion. Stiles v. Kearney, 168
Wash. App. 250, 260, 277 P.3d 9 ( 2012).

            CR 11 deals       with   two types     of   filings:   those lacking a factual or legal basis ( baseless

filings),   and   those   made     for improper    purposes."         MacDonald v. Korum Ford, 80 Wash. App. 877,

 883, 912 P.2d 1052 ( 1996). This          case concerns a        baseless   filing. " A filing is ` baseless' when it is




                                                                 10
45810 -1 - II



     not well grounded               in fact,'   or when    it is ` not   warranted         by ...   existing law   or ...   a good faith


argument      for    alter[   ing]   existing law. '    Stiles, 168 Wash. App. at 261 ( quoting MacDonald, 80 Wn.

App. at 883 -84)).

         A trial court may not impose CR 11 sanctions for a baseless filing "unless it also finds that

the attorney who signed and filed the [ pleading, motion or legal memorandum] failed to conduct

a reasonable         inquiry into        the factual and legal        basis      of   the   claim."    Bryant v. Joseph Tree, Inc.,


119 Wash. 2d 210, 220, 829 P.2d 1099 ( 1992) (                              emphasis      in    original).   Courts use an objective


standard in evaluating an attorney' s conduct and test the appropriate level of prefiling investigation

by inquiring what was reasonable to believe when the pleading was filed. Stiles, 168 Wash. App. at
261 - 62.    The court should impose sanctions only when it is clear that a claim has no chance of

success. MacDonald, 80 Wash. App. at 884. The court must make findings specifying the actionable

conduct. Stiles, 168 Wash. App. at 262.

            Contrary to Carleton' s assertion, the trial court did enter findings supporting its decision to
grant CR 11 sanctions. The trial court found that opposing counsel had notified Carleton that her

motion was frivolous and formed a basis for sanctions, yet she persisted in pursuing the motion

over a matter of months.                 The court also found that Carleton acted not only as Lee' s attorney but

also as a witness, and that she failed to provide any evidence supporting the motion for contempt

filed on her client' s behalf. The trial court then summarized these findings:

             B] ecause Attorney Carleton filed a motion without any evidence or supporting
            facts,    acted      simultaneously        as     attorney         and    witness,       ignored warnings from

            opposing counsel pointing out these deficiencies, and persisted in pursuing the
            underlying        motion which was          denied in full[,]             it is appropriate that sanctions be
            imposed against Ms. Carleton personally.

 CP at 609.




                                                                          11
45810 -1 - II




          The advocate -witness rule generally prohibits attorneys from testifying in cases they are

litigating.     RPC 3. 7(    a);   United States   v.   Edwards, 154 F.3d 915, 921 ( 9th Cir. 1998).          But Rules of


Professional Conduct violations cannot be grounds for sanctions because a breach of an ethics rule


provides only a disciplinary remedy and not a private remedy. Just Dirt, Inc. v. Knight Excavating,

Inc., 138 Wn.        App.     409, 417, 157 P.3d 431 ( 2007).           We agree with Carleton that the trial court


should not       have based its        sanctions    on    her " ethically   problematic"      conduct in simultaneously

acting   as   both   advocate and witness.          CP at 609.


          However, the trial            court also based its imposition of sanctions on the attestation


deficiencies in the declaration filed              with   Lee'   s contempt motion.      Because of these deficiencies,


Lee'   s motion      completely lacked factual            support.     Carleton received notice of these deficiencies


before she filed the third motion that the trial court addressed during the November hearing.

Nevertheless, she persisted in pursuing a motion that was supported only by a deficient declaration.

The record does not show that Carleton made a reasonable prefiling inquiry into the problems with

her    motion.    As filed, the       motion   had      no chance of success.     We hold that the trial court did not


abuse its discretion by imposing CR 11 sanctions.

          Attorney fees may be awarded as part of a CR 11 sanction. In the Matter ofKelly, 170 Wash.
722, 740, 287 P.3d 12 ( 2012),           review   denied, 176 Wash. 2d 1018 ( 2013).          Such an award must
App.

be limited to the fees reasonably spent in responding to the sanctionable pleadings. Just Dirt, Inc.,

 138 Wash. 418.   The trial                       Bunch'   s request   for   almost $   10, 000 in sanctions
              App.     at                      court rejected




based on his attorney' s work in responding to all of Carleton' s motions. The court instead awarded
 sanctions      of $   1, 040 based on the time reasonably required to prepare for and appear at the

November         hearing. The trial court did not abuse its discretion in awarding sanctions for this




                                                                  12
45810 -1 - II



amount.      See Gander v. Yeager, 167 Wn.               App.    638, 647, 282 P.3d 1100 ( 2012) ( reviewing


reasonableness of attorney fee award for abuse of discretion).

III.     ATTORNEY FEES ON APPEAL

         Both     parties request   an award of       attorney fees   and costs   on appeal.    Because Lee and


Carleton have not substantially prevailed, we reject their request for costs and statutory attorney

fees   under    RAP 14. 2. See   Hurley   v.   Port   Blakely    Tree Farms L.P.,   182 Wash. App. 753, 774, 332
P.3d 469 ( 2014) (    RAP 14. 2 provides for award of costs to party that substantially prevails on

appeal),   review denied, 182 Wash. 2d 1008 ( 2015).


         Bunch     requests reasonable    attorney fees    and costs under   CR 11    and   RAP 18. 9.   CR 11 is a


superior court rule that does not explicitly authorize us to award sanctions. Schorno v. Kannada,

167 Wn.     App.    895, 904, 276 P.3d 319 ( 2012);      but see Skilcraft Fiberglass, Inc. v. Boeing Co., 72

Wn.    App.     40, 48, 863 P.2d 573 ( 1993) (       award of attorney fees on appeal authorized by CR 11

where sanctions have been imposed in the trial court because responding to the appeal could be

viewed as a cost of      collecting the judgment),       abrogated on other grounds by Morin v. Burris, 160
Wash. 2d 745, 161 P.3d 956 ( 2007).


           RAP 18. 9 authorizes us to award sanctions against a party who files a frivolous appeal. An

appeal is frivolous if we are convinced that it presents no debatable issues on which reasonable

minds could differ and is so lacking in merit that there is no possibility of reversal. In re Marriage

of Foley, 84 Wn.      App. 839, 847,   930 P.2d 929 ( 1997). A civil appellant has a right to appeal under


RAP 2. 2, and all doubts as to whether the appeal is frivolous should be resolved in the appellant' s

favor. Streater v. White, 26 Wash. App. 430, 434 -35, 613 P.2d 187 ( 1980).

           Having concluded that the trial court erred in finding that Bunch satisfied all of his financial
 obligations, and having rejected one of the trial court' s reasons for imposing CR 11 sanctions, we



                                                            13
45810 -1 - II



conclude   that this   appeal was not   frivolous.   Accordingly, we deny Bunch' s request for attorney

fees and costs under RAP 18. 9.


         We reverse that part of the trial court' s contempt order finding that Bunch has satisfied the

child care and educational obligations in question, but we otherwise affirm the contempt order.


We also affirm the court imposing CR 11 sanctions. Finally, we deny both parties' requests for an

award of attorney fees and costs on appeal.

         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06. 040,

it is so ordered.




We concur:




                                                       14